--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) dated June 12th, 2013, by
and between Win Global Markets, Inc., a Nevada corporation (the “Company”), and
the investors set forth in Schedule A hereto (each, a “Purchaser”).
 
The Company and each Purchaser (collectively herein, the "Parties") agree as
follows:
 
ARTICLE 1
PURCHASE AND SALE
 
 1.1  Closing.
 
 (a)  Subject to the terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the "Closing") shall take place
concurrently with the execution of this Agreement, at a closing to be held
remotely via the exchange of documents and signatures concurrently with the
execution of this Agreement or such other time as shall be agreed upon, orally
or in writing, by the Purchaser and the Company.
 
 (b)  Securities Purchased. At the Closing the Company will sell and each
Purchaser will purchase the following securities of the Company for an aggregate
purchase price to be paid by all Purchasers, of US$ 429,522 (four hundred and
twenty nine thousand five hundred twenty two US dollars) (the "Purchase Price"),
as follows:
 
         (i)  Such number of shares of the Company’s Common Stock $0.001 par
value at a price per share of $0.1 (10 US Cents) corresponding to an aggregate
purchase price as set forth next to such Purchasers name on Schedule A hereto;
and
 
         (ii)  Thirty six (36) months warrant to purchase up to an additional
number of shares of the Company’s Common Stock $0.001 par value equal to twenty
percent (20%) of the shares purchased by such Purchaser pursuant to sub-Section
(i) above, with an exercise price of $ 0.10 (10 US Cents) per share, which will
be issued to each Purchaser at the Closing and will be exercisable only after
six months from Closing (each, a "Warrant"). No separate consideration shall be
paid for the issuance of the Warrant. The Warrant shall be in the form appended
hereto as Annex "A" (the shares issuable upon the exercise of the Warrant are
sometimes referred to hereinafter as "Warrant Shares" and the Shares and the
Warrant Shares are sometime referred to hereinafter as the "Securities").
 
 (c)  Closing Deliveries. Subject to the following provisions of this clause, at
or prior to the Closing, the following transactions will take place, all of
which shall be deemed to have occurred simultaneously and no transaction shall
be deemed to have been completed or any document delivered until all such
transactions have been completed and all required documents delivered: (1) each
Purchaser shall pay the purchase price set forth next to such Purchaser's name
on Schedule A hereto, to the Company, by way of a bank transfer to the Company's
account, in immediately available funds, to the bank account of which details
are set forth in Schedule B hereto, (2) the Company shall issue and allot each
Purchaser, no later than forty five (45) days following the Closing, the
applicable number of Shares and the applicable Warrant. The aforementioned
issuance shall be effected by delivering to the Purchasers copies of the
irrevocable instructions to the Company’s transfer agent, instructing the
transfer agent to deliver the Shares via overnight courier or via the Depository
Trust Company Deposit Withdrawal Agent Commission System, and delivery of the
Warrant (which may initially be in electronic copy, to be followed immediately
by the original executed Warrant), in each case in the name of the Purchaser,
(3) each Purchaser shall deliver to the Company copies of resolutions taken by
its board of directors (or other similar governing body) approving the execution
and delivery of this Agreement, and all the transactions contemplated hereunder,
and (4) the Company shall deliver to the each Purchaser a copy of resolution
taken by its board of directors approving the execution and delivery of this
Agreement, and all the transactions contemplated hereunder; notwithstanding the
aforesaid it is agreed that (i) US$ 29,522 out of the total Purchase Price shall
be paid through set-off of the Purchaser’s Assigned Rights (as defined in the
Deed of Assignment of which copy is attached hereto as Schedule 1.1(c)) to
receive an amount of US$ 29,522 from the Company and (ii) the Company is holding
the sum of US$ 4,000 to the order of the Purchaser such that the cash amount
actually to be paid at Closing will be reduced by such sum.
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Version
 
EACH PURCHASER UNDERSTANDS THAT AN INVESTMENT IN THE SECURITIES INVOLVES A HIGH
DEGREE OF RISK, AND THAT THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER
AND RESALE. THERE CAN BE NO ASSURANCES THAT THE PURCHASERS WILL RECOVER ALL OR
ANY PORTION OF THEIR INVESTMENTS.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
     2.1  Representations and Warranties of the Company.
 
 (a)  Organization and Qualification.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted.
 
 (b)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby, including the
issuance of the Shares and the Warrants hereunder, has been duly authorized by
all necessary action on the part of the Company. This Agreement is the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.
 
 (c)  Issuance of the Securities; Registration.  The Shares issued to the
Purchasers are duly authorized and, when issued and paid for in accordance with
this Agreement, will be duly and validly issued, fully paid and nonassessable.
The Warrant Shares, when issued in accordance with the terms of each Warrant,
will be validly issued, fully paid and non assessable.
 
 (d)  SEC Reports.  Except as otherwise disclosed in Schedule 2.1(d) hereto, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Exchange Act
of 1934 (the “Exchange Act”) for at least the one (1) year preceding the date
hereof (or such shorter period as the Company was required to do so) (the “SEC
Reports”). A copy of the latest Quarterly Report on Form 10-Q filed on May 13th,
2013 is attached hereto as Schedule 2.1(d) (the “Last SEC Report”). As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
 
2

--------------------------------------------------------------------------------

 
 
Execution Version
 
 (e)  Dedicated Account. The Purchase Price, in its entirety, shall be deposited
in a dedicated bank account (the "Dedicated Account"); the Company shall, upon
Closing, update the signatory rights in the Dedicated Account as follows: (i)
any payment of more than 10,000 NIS out of the Dedicated Account shall require
the joint signature of the Company's CEO, the Company's CFO and Mr. Ron Lubash;
(ii) any payment of 10,000 NIS or less out of the Dedicated Account shall
require the joint signature of the Company's CEO and the Company's CFO.
 
 (f)  Use of Proceeds. The proceeds of the Purchase Price shall be used only in
order to finance the Company's ongoing activities pursuant to the Company's
business plan and budget as approved by its board of directors from time to
time. It is further acknowledged that the proceeds of the Purchase Price shall
not be used for the repayment of any existing debts of the Company.
 
 (g)  Material Adverse Changes since May 13th, 2013.  Except as listed in
Schedule 2.1(e) since May 13th, 2013, and except as otherwise reported by the
Company in reports filed with the U.S. Securities and Exchange Commission, there
has not been:
 
(i)             any material adverse change in the assets, liabilities,
financial condition, business or prospects of the Company, from that reflected
in the Last SEC Report;
 
(ii)            any damage, destruction or loss, materially affecting the
assets, business, properties, condition (financial or otherwise) of the Company;
 
(iii)           any waiver or compromise by the Company of a material right or
of a material debt owed to it;
 
(iv)           any satisfaction or discharge of any lien, claim or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business;
 
(v)            any material change or amendment to a material contract or
arrangement by which the Company or any of their respective assets or properties
is bound or subject;
 
(vi)           any material change in any compensation arrangement or agreement
with any employee, officer, director or shareholder of the Company;
 
(vii)          any sale, assignment or transfer of any and all intellectual
property of the Company, including but not limited to, whether or not
patentable, including without limitation, all patents, trademarks, service
marks, trade names, copyrights, trade secrets, information, licenses,
proprietary rights, processes and concepts;
 
(viii)         any resignation or termination of employment of any officer or
key employee of the Company; and the Company, to the best of its knowledge, does
not know of any impending resignation or termination of employment of any such
officer or key employee;
 
(ix)            receipt of written notice that there has been a loss of, or
material order cancellation by, any major customer or business associate of the
Company;
 
(x)            any mortgage, pledge, transfer of any interest or equity of any
individual or entity (including without limitation any right to acquire, option,
or right of pre-emption, or right of first refusal) or any mortgage, charge,
pledge, lien, or assignment, or any other encumbrance or security interest or
arrangement of whatsoever nature over or in the relevant property in, or lien,
created by the Company and/or by its subsidiary, with respect to any of their
respective material properties or assets;
 
 
3

--------------------------------------------------------------------------------

 
 
Execution Version
 
(xi)            any loans or guarantees made by the Company to or for the
benefit of their respective employees, officers or directors, or any members of
their respective immediate families, other than travel advances and other
advances made in the ordinary course of its business;
 
(xii)           any declaration, setting aside or payment or other distribution
in respect of the share capital of the Company or any direct or indirect
redemption, purchase or other acquisition of any of such share capital by the
Company;
 
(xiii)          any other event or condition of any character that might have a
material adverse affect on the assets, properties, financial condition,
operating results or business of the Company (as such business is presently
conducted and as it is proposed to be conducted); or
 
(xiv)         any agreement or commitment by the Company to do any of the things
described in this Section 2.1(e).
 
     2.2  Representations and Warranties of each Purchaser.  Each Purchaser,
separately and not jointly, hereby represents and warrants as follows:
 
 (a)  Organization; Authority.  Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of the Purchaser.  This
Agreement has been duly executed by the Purchaser, and is the valid and legally
binding obligation of the Purchaser, enforceable against it in accordance with
its terms. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority, including the U.S. Securities and Exchange Commission, is required on
the part of such Purchaser in connection with the execution and delivery of this
Agreement, or the offer, sale, and delivery of the Securities as contemplated by
this Agreement except for the filing of applicable beneficial ownership forms
under Section 16 of the Exchange Act and the filing of schedule 13D or 13G as
applicable, which such Purchaser undertake to make, if applicable.
 
 (b)  Own Account; Investment Intent.  Each Purchaser is acquiring the
Securities as principal for its own account for investment purposes only and not
and will not acquire the Shares, the Warrant or the Warrant Shares with a view
to or for distributing or reselling them in violation of the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities law,
has no present intention of distributing any of them in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding their distribution of such Securities. Each Purchaser understands that
the Securities included therein are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities laws.
Each Purchaser is acquiring the Securities and each part thereof hereunder in
the ordinary course of its business.
 
 (c)  Regulation S.  Each Purchaser makes the following representations related
to Regulation S under the Securities Act: (i) it is not a “U.S. Person” as that
term is defined in Rule 902 of Regulation S under the Securities Act; and
received all communications relating to the issuance of the Shares, and executed
all documents relating thereto, outside the United States; and (ii) it agrees to
resell the Shares, the Warrant and the Warrant Shares only in accordance with
the provisions of Regulation S, or pursuant to another available exemption from
the registration requirements of the Securities Act, and further agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
 
Execution Version
 
 (d)  Experience of Such Purchaser.  The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Each Purchaser is able to bear the economic
risk of an investment in the Securities (and each part thereof) and, at the
present time, is able to afford a complete loss of such investment.
 
 (e)  Opportunity to Conduct Due Diligence.  Each Purchaser was granted the
opportunity to conduct, and has conducted, due diligence prior to entering into
the transactions contemplated by this Agreement. No offering memorandum or
similar disclosure document has been prepared in connection with the sale of the
Securities.  Each Purchaser has read this Agreement and is familiar with the
terms of the Securities. In making the decision to purchase the Securities, each
Purchaser and its advisors have, prior to any sale to such Purchaser, been given
access and the opportunity to examine all books and records of the Company, all
contracts and documents relating to the Company, and all filings made by the
Company with the U.S. Securities and Exchange Commission,  and an opportunity to
ask questions of, and to receive answers from, the Company and to obtain any
additional information necessary to verify the accuracy of the information
provided to such Purchaser. Each Purchaser and its advisors have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested. The only representations and warranties being given to each
Purchaser by the Company, express or implied, at law or in equity, with respect
to the Company, the Securities and\or the Company's business, are as explicitly
contained in this Agreement.
 
ARTICLE 3
OTHER AGREEMENTS OF THE PARTIES
 
     3.1  Publicity.  The Parties agree that this Agreement and the transactions
contemplated hereby will remain confidential until the Company files a Form 8-K
or any other report with the U.S. Securities and Exchange Commission disclosing
this Agreement.  The Purchaser agrees not to effect any purchase or sale of the
securities of the Company until after such filing is made.
 
     3.2  Transfer Restrictions.
 
 (a)  Each Purchaser hereby acknowledges that the Securities and any part
thereof may only be disposed of in compliance with state and federal securities
laws. In connection with any transfer of Shares, Warrant or Warrant Shares other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an affiliate of such Purchaser or in connection with a pledge, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of such opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares, Warrant or the Warrant Shares under the Securities Act.
Unless the transfer of the Warrant has been registered, no Warrant may be
transferred to any person that is not an “accredited investor.”
 
 
5

--------------------------------------------------------------------------------

 
 
Execution Version
 
 (b)  Each Purchaser agrees to the imprinting, so long as is required, of a
legend on any of the Shares, Warrant and Warrant Shares in the following form:
 
[THESE SHARES] [THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS
WARRANT] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY.
 
     3.3  Non Compete. Each Purchaser undertakes that for so long as it is a
shareholder of the Company and for a period of twelve (12) months thereafter, it
shall: (i) not engage in any activity that directly and\or indirectly competes
with the business of Company, (ii) not hold ownership interest in any firm or
corporation that directly and\or indirectly competes with the Company, other
than passive holdings representing less than five percent (5%) of any such firm
or corporation, and (iii) refrain from any potential conflict of interests with
the Company.
 
     3.4  Confidentiality. Subject to applicable law, each Party agrees to keep
this Agreement in strict confidence and that it shall not, without the prior
written consent of the other Party, disclose any information relating to the
other Party other than disclosure to the representatives and\or advisors of such
Party, on a "need to know" basis or as required under applicable law. For the
avoidance of doubt, the aforesaid shall not include any information which: (a)
is or becomes generally available to the general public other than as a result
of a breach of an undertaking hereunder, or (b) is or becomes available to a
Party through a disclosure by a third party.
 
ARTICLE 4
MISCELLANEOUS
 
     4.1  Fees and Expenses. Each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such Party in connection with this Agreement.  Each Purchaser
acknowledges that the Company may pay a transaction fee to finders.
 
     4.2  Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or by email to the email address set forth on the signature page or (b) upon
actual receipt by the Party to whom such notice is required to be given.
 
     4.3  Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their successors.  This Agreement is not
assignable by either Party.
 
 
6

--------------------------------------------------------------------------------

 
 
Execution Version
 
     4.4  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York.  Each Party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a Party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each Party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement).
 
     4.5  Survival of Representations.  Each Purchaser agrees that all of the
warranties, representations acknowledgments, confirmations, covenants and
promises made in this Agreement shall survive its execution and delivery.
 
     4.6  Changes in Representations.  Each Purchaser agrees to notify the
Company immediately of any change in the representations, warranties or
information pertaining to the Purchaser contained herein.
 
[Signature page immediately follows]
 
 
7

--------------------------------------------------------------------------------

 
 
Execution Version
 
IN WITNESS WHEREOF, the Parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
WIN GLOBAL MARKETS, INC.
 
By: /s/ Shimon Citron
 
Name: Shimon Citron
Title: CEO
 
Office Address: 92 Vandam St.,                                   
New York, NY 10012, USA
 
Fax No. 1-212-222-3779



 
8

--------------------------------------------------------------------------------

 
 
Execution Version
 
Schedule A
 
Name of Purchaser
Address
Applicable Purchase Price
Number of Shares Issued
Number of Warrant Shares Issued
Signature
RICX Investments Ltd
Anemomylos Office Building, 4th Floor Office 401, 8 Michael Karaolis Street,
1095 Nicosia, Cyprus
US$ $429,522
4,295,220
859,044
/s/ Alex Havlicek
By: Alex Havlicek
Title: Director

 
 
9

--------------------------------------------------------------------------------

 
 
Execution Version
 
Schedule B



Bank Details
 
Mercantile Bank
Branch 672
Azrieli Center 7, Tel Aviv, Israel
Account number: 
SWIFT:
IBAN :
 
 
10

--------------------------------------------------------------------------------

 
 
Execution Version
 
Schedule 1.1(c)


Deed of Assignment
 
 
1.
Reference is made to that certain Finance Agreement entered into on or upon
January 27th, 2013 by JKM Management Ltd (the "Assignor"), Mr. Shimon Citron
(herein "Citron") and Win Global Markets Inc. (herein "Company") (the "Loan
Agreement").

 
 
2.
The Assignor hereby irrevocably and unconditionally assigns, transfers and
conveys all the rights conferred thereon pursuant to the Loan Agreement (the
"Assigned Rights"), with respect to a loan of which outstanding balance
(principal and interest) as of the date hereof is agreed at US$ 29,522 (twenty
nine five hundred and twenty two US dollars), to RICX Investments Ltd (herein:
"RICX") in consideration, together with a cash payment of US$ 966 (nine hundred
sixty six US dollars) (the "Cash Payment"), for 25 (twenty-five) non assessable
Ordinary Shares of RICX, each with a par value of EUR 1.00, to be issued to Mr.
Ron Lubash as of the date hereof, being fully paid and free and clear of any
lien, mortgage, pledge or any other encumbrance (the "Issued Shares").



IN WITNESS WHEREOF, this Deed of Assignment has been executed by Assignor and
delivered on June 12th, 2013.
 

  /s/ Ron Lubash    
Assignor: JKM Management Ltd.
   
By: Rob Lubash
Title: Director
 



Agreement


We hereby confirm our agreement with the above Deed of Assignment and the
assignment contemplated thereby, and undertake to issue the Issued Shares as
contemplated above, in consideration for the Assigned Rights, which Assigned
Rights together with the Cash Payment shall be the sole conclusive and
comprehensive consideration for the issuance of the Issued Shares.



 
/s/ Alex Havlicek
   
Assignee: RICX Investments Ltd
   
By: Alex Havlicek
Title: Director
 

 
Confirmation


We hereby confirm our agreement with the above Deed of Assignment and the
assignment contemplated thereby.
 

 
/s/ Shimon Citron
   
Company: Win Global Markets Inc
   
By: Shimon Citron
Title: CEO
 

 
 
11

--------------------------------------------------------------------------------

 
 
Execution Version
 
Schedule 2.1(d)


Last Sec Report


The contents of this Schedule 2.1(d) is incorporated by reference from the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2013,
filed with the Securities and Exchange Commission on May 13, 2013.
 
 
12

--------------------------------------------------------------------------------

 
 
Execution Version
 
Schedule 2.1(e)


The Company has been addressed by regulators with certain questions and
enquiries. The Company believes that it is in full compliance with applicable
law and cooperates with such regulators.
 
 
13

--------------------------------------------------------------------------------

 
 
Execution Version
 
Annex A


Warrant


The contents of this Annex A is incorporated by reference from Exhibit 4.1 to
the Company’s Current Report on Form 8-K, filed with the Securities and Exchange
Commission on June 14, 2013.
 
14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------